DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Response to Amendment
The rejections under 35 U.S.C. §112(b) of claim 25 is withdrawn in view of the amendments to claim 25.  
Examiner acknowledges the amendments to the claims received on 1/13/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1:
Response to Argument 1: Respectfully, Gruber and Rogers teach “identifying a task that is associated with at least one of the action or the object in a table-based task map, the table based task map that is customized for a particular context, and wherein each action and object is associated with a confidence score.”  Gruber teaches “identifying a task that is associated with at least one of the action or the object in a… task map,” with a “call him” command choosing the call task from among many communication methods [0183, 0188].  “Call” is an action, and “him” is an object.  Rogers teaches a table-based task map in Fig. 8.  Roger’s task map in Fig. 8 is in the context of compressing text.  Rogers teaches task maps in the context of expanding text [0060], as well.  These are particular, and different contexts.  Gruber teaches each action and object associated with a confidence score by ranking “call her” “collar” and “call Herb” in [0321, 0338, 0325, 0309, 0323].  Each of these possibilities include both an action and an object.  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 1/13/2022 is not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Objections
Claim 27 is objected to because of the following informalities:  claim 27 recites “at least one one” in the last line.  This appears to be a typographical error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10055681. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, instant application claim 1 recites:
Claim 1: One or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations, comprising (i.e. One or more computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising [Patent ‘681 claim 1]): 
obtain user input that is received at a smart device during a conversation between a user and a virtual assistant (i.e. obtaining user input that is received at a smart device during a conversation between a user and a virtual assistant [Patent ‘681 claim 1]), the user input comprising at least one variable (i.e. identifying context [variable] associated with at least one of the user or the smart device [Patent ‘681 claim 1]) providing information for performing a task from among a plurality of tasks in a… task map (i.e. analyzing the user input to determine an action [Patent ‘681 claim 1] note: see task map below), wherein the… task map is customized for a particular context (i.e. identifying context associated with at least one of the user or the smart device; selecting, based at least in part on the context, a task map from a plurality of task maps [Patent ‘681 claim 1]); 
analyze the user input to determine the at least one variable and associating the at least one variable with at least one of an action and an object… task map (i.e. analyzing the user input to determine an action from the plurality of actions and an object from the plurality of objects [Patent ‘681 claim 1] note: see task map below); 
identify from the plurality of tasks at least one task that is associated in the… task map with the at least one of the action and the object (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]) by identifying information in the… task map that matches the at least one action and the object in… the… task map (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]), each action and object associated with a confidence score (i.e. one of the action or the object is mapped to a first task [Patent ‘681 claim 1]… determining that the first task is associated with a confidence score [Patent ‘681 claim 6]) indicating an estimate level of accuracy that the action and object were correctly identified (i.e. confidence score [Patent ‘681 claim 6]); and 
cause the one task to be at least partly performed by the virtual assistant (i.e. causing the first task to be at least partly performed by the virtual assistant [Patent ‘681 claim 1]).
Patent ‘681 discloses a task map, but does not specifically disclose “a table based task map” nor “in a row of the table based task map.”  

A table-based task map is an obvious variation of a task map.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to store the commands in a rows of a searchable database, or table.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to quickly and efficiently look up a specific command from among many commands.  

Likewise, dependent claim 23 is similar to Patent ‘681 claim 1, dependent claim 24 is similar to Patent ‘681 claim 2, dependent claim 29 is similar to Patent ‘681 claim 3, and dependent claim 30 is similar to Patent ‘681 claim 4, and are also rejected on the ground of nonstatutory double patenting.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10055681. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, instant application claim 31 recites:
Claim 31: A method comprising: causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual assistant; 
obtaining user input that is received at the smart device during the conversation (i.e. obtaining user input that is received at a smart device during a conversation between a user and a virtual assistant [Patent ‘681 claim 1]), the user input comprising at least one variable (i.e. identifying context [variable] associated with at least one of the user or the smart device [Patent ‘681 claim 1]) providing information for performing at least one task (i.e. analyzing the user input to determine an action [Patent ‘681 claim 1] note: see task map below); 
analyzing the user input to determine the at least one variable and associating the at least one variable with at least one of an action and an object (i.e. analyzing the user input to determine an action from the plurality of actions and an object from the plurality of objects [Patent ‘681 claim 1] note: see task map below); 
identifying at least one task that is associated with the at least one of the action and the object (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]) in a... task map by identifying information in the…task map that matches the at least one action and the object in… the… task map (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]), wherein the… task map is customized for a particular context (i.e. identifying context associated with at least one of the user or the smart device; selecting, based at least in part on the context, a task map from a plurality of task maps [Patent ‘681 claim 1]) and wherein each action and object in the table-based task map is associated with a confidence score (i.e. one of the action or the object is mapped to a first task [Patent ‘681 claim 1]… determining that the first task is associated with a confidence score [Patent ‘681 claim 6]) indicating an estimate level of accuracy that the action and object were correctly identified (i.e. confidence score [Patent ‘681 claim 6]); and 
causing the at least one task to be at least partly performed by the virtual assistant (i.e. causing the first task to be at least partly performed by the virtual assistant [Patent ‘681 claim 1]) based on the confidence scores of actions and objects in the… task map (i.e. causing the first task to be at least partly performed by the virtual assistant is based at least in part on determining that the first task is associated with the confidence score higher than the threshold confidence score [Patent ‘681 claim 6]).
Patent ‘681 discloses a task map, but does not specifically disclose “a table based task map” nor “in a row of the table based task map.”  
A table-based task map is an obvious variation of a task map.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to store the commands in a rows of a searchable database, or table.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to quickly and efficiently look up a specific command from among many commands.  

Likewise, dependent claim 32 is similar to Patent ‘681 claim 4, dependent claim 34 is similar to Patent ‘681 claim 13, and are also rejected on the ground of nonstatutory double patenting.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 10055681. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, instant application claim 31 recites:
Claim 36: A method, comprising: causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual assistant (i.e. obtaining user input that is received at a smart device during a conversation between a user and a virtual assistant [Patent ‘681 claim 1]); 
analyzing the conversation to determine at least one of an action or an object (i.e. analyzing the user input to determine an action from the plurality of actions and an object from the plurality of objects [Patent ‘681 claim 1]); 
identifying a task that is associated with at least one of the action or the object (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]) in a... task map by identifying information in the… task map that matches the at least one action or the object in… the… task map (i.e. determining, based at least in part on the task map, that at least one of the action or the object is mapped to a first task [Patent ‘681 claim 1]), wherein the… task map is customized for a particular context (i.e. identifying context associated with at least one of the user or the smart device; selecting, based at least in part on the context, a task map from a plurality of task maps [Patent ‘681 claim 1]) and wherein each action and object associated with a confidence score (i.e. one of the action or the object is mapped to a first task [Patent ‘681 claim 1]… determining that the first task is associated with a confidence score [Patent ‘681 claim 6]) indicating an estimate level of accuracy that the action and object were correctly identified (i.e. confidence score [Patent ‘681 claim 6]) and selecting the task, the identifying based on the confidence scores of actions and objects in the…task map (i.e. causing the first task to be at least partly performed by the virtual assistant is based at least in part on determining that the first task is associated with the confidence score higher than the threshold confidence score [Patent ‘681 claim 6]); identifying a variable associated with performance of the task (i.e. identifying a variable for performing the task [Patent ‘681 claim 3]); and obtaining a value for the variable by analyzing contextual information that is related to (i.e. obtaining a value for the variable by at least one of causing the user to be prompted for further user input or analyzing the context [Patent ‘681 claim 3]).
Patent ‘681 discloses a task map, but does not specifically disclose “a table based task map” nor “in a row of the table based task map.”  
A table-based task map is an obvious variation of a task map.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to store the commands in a rows of a searchable database, or table.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to quickly and efficiently look up a specific command from among many commands.  

Likewise, dependent claim 38 is similar to Patent ‘681 claim 16, dependent claim 39 is similar to Patent ‘681 claim 17, and dependent claim 40 is similar to Patent ‘681 claim 18, and are also rejected on the ground of nonstatutory double patenting.
Claims 23-30, 32-35, and 37-40 are dependent claims and inherit the double patenting issues from their respective independent claims.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 23-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., Patent Application Publication number US 20120265528 A1, (hereinafter “Gruber”), in view of Rogers et al., Patent Application Publication number US 20100145676 A1 (hereinafter “Rogers”).
Claim 1:  Gruber teaches “One or more non-transitory computer-readable storage media storing computer-readable instructions that (i.e. nontransitory machine-readable storage media… to store program instructions [Gruber 0082]), when executed, instruct one or more processors to perform operations, comprising:
obtain user input that is received at a smart device during a conversation between a user and a virtual assistant (i.e. functionalities of the various virtual assistant embodiments disclosed herein may be implemented on… mobile computing device (e.g., personal digital assistant, mobile phone, smartphone) [Gruber 0074] note: Gruber Figs. 13-15 show conversations between a user and a virtual assistant.  The user’s input is in quotes [Gruber Figs. 13-15, 0183, 0194, 0203]), the user input comprising at least one variable providing information for performing a task from among a plurality of tasks (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]… Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: “call” and “him” are a variables.  Note2: while not directed towards a call command in [0188], virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands)…; 
analyze the user input to determine the at least one variable and associating the at least one variable with at least one of an action and an object (Gruber Fig. 2, steps 100-300 show the speech input being processed, or analyzed, to determine a task.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5])…;
identify from the plurality of tasks at least one task that is associated… with the at least one of the action and the object… (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5]), each action and object associated with a confidence score indicating an estimate level of accuracy that the action and object were correctly identified (i.e. “call her”… “collar”… “call Herb” [Gruber 0321, 0338]… the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]… Dialog flow processor 2780 determines which interpretation of intent is most likely [Gruber 0309]… A ranking component analyzes candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of virtual assistant 1002 [Gruber 0323] note: “Call her” and “Call Herb” comprises both an action and an object); and
cause the one task to be at least partly performed by the virtual assistant (Gruber [0183, 0194, 0203], Fig. 13 shows the phone making a call, Fig. 15 shows the weather or time is displayed… if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327]).”
Gruber teaches “performing a task from among a plurality of tasks” and “associating the at least one variable with at least one of an action and an object” and “identifying from the plurality of tasks the one task”; Gruber is silent regarding “performing one of a plurality of tasks in a table-based task map , wherein the table-based task map is customized for a particular context” and “associating the at least one variable with at least one of an action and an object in a row of the table-based task map” and “identifying from the plurality of tasks the one task that is associated in the table-based task map” and “by identifying information in the table- based 
Rogers teaches “obtain user input that is received at a smart device…, the user input comprising at least one variable (i.e. the input text string [Rogers 0058]… a text string 20 `the quick brown fox jumped over the lazy dog` is to be displayed on two mobile handsets [Rogers 0030] note: each word in the sentence is a variable, as each word is determined for display or not) providing information for performing a task from among a plurality of tasks in a table-based task map (i.e. rules for assigning words a priority… may be implemented in a table look-up method using a data table such as shown in FIG. 8 [Rogers 0056, Fig. 8]), wherein the table-based task map is customized for a particular context (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device); 
analyze the user input to determine the at least one variable and associating the at least one variable with at least one of an action and an object in a row of the table-based task map (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8] note: associating the variable with two fields in the table, corresponding to an action and an object field.  Note2: each word is analyzed for a match in the table.  The word is matched to the requirements in column 35, as well as column 36.  Once the match is found, then an appropriate task is taken (assigned a certain priority).  This corresponds to the invention’s matching both an action and an object in a table-based task map (instant application Fig. 1, element 124, and action and object columns), in order to determine a certain task);
identify from the plurality of tasks at least one task that is associated in the table-based task map with the at least one of the action and the object by identifying information in the table-based task map that matches the at least one action and the object in one row of the table-based task map (Rogers Fig. 8 column 39 are tasks: a plurality of priorities to be assigned) (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]), each action and object associated with a confidence score (Rogers Fig. 8 Col 39, priority)…
cause the one task to be at least partly performed (i.e. the operation of deleting unnecessary words… articles (e.g., `a`, `an`, `the`, etc.) are assigned high priority for deletion [Rogers 0057])…”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.  

Claim 23:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “further comprising additional computer-readable instructions that, when executed, derive a value (i.e. user's speech input "call him"… to interpret the user's ambiguous input is, virtual assistant 1002 uses a combination of multiple sources of context to derive a referent for a pronoun [Gruber 0183]) of the at least one variable (i.e. “him” [Gruber 0183]) of the user input based on contextual information (i.e. a combination of multiple sources of context [Gruber 0183]).”  

Claim 24:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the action comprises a verb (i.e. “call” [Gruber 0183]) and the object comprises a noun (i.e. “him” [Gruber 0183]).”  

Claim 25:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the one task comprises: 
identifying stored tasks in the task map (speech or text input is processed in steps 100-300 to determine a task [Gruber 0302-0357, Figs. 2-5].  Candidate task interpretations can be ranked based on the context, and which are accepted as above a threshold for consideration.  The context eventually narrows down the considered tasks to one [Gruber 0020-0024]) that are (i.e. task, phone call [0302-0357, Gruber Figs. 2-5]) and the object (i.e. task parameter, number to call [0302-0357, Gruber Figs. 2-5]); and 
selecting the one task (i.e. component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327]) according to the confidence score (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]), the one task selected when the confidence score is greater than a threshold value (i.e. they [speech input] are ranked, and which are accepted as above a threshold for consideration [Gruber 0020-0021]).”  

Claim 26:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the at least one task comprises: 
identifying multiple tasks in a task map that are each associated with at least one of the action or the object (i.e. the user has said "Call Herb"; virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]); 
causing the user to be prompted for additional information regarding the multiple tasks (i.e. virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]); and 
obtaining further user input identifying one of the multiple tasks that is to be performed by the virtual assistant (i.e. the user to choose among the matching contacts in the user's address book [Gruber 0193]).”  

Claim 27:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the identifying the at least one task comprises: 
(speech or text input is processed in steps 100-300 to determine a task [Gruber 0302-0357, Figs. 2-5]); 
assigning a score to each of the multiple tasks (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]) based at least in part on information related to at least one of the user or the conversation (i.e. text interpretations 124 generated by speech-to-text service [Gruber 0325]); 
ranking the multiple tasks based at least in part on the scores of the multiple tasks (i.e. the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]); and 
selecting the one task from the ranked multiple tasks (i.e. if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected [Gruber 0327]).”  

Claim 28:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the at least one task is identified based at least in part on contextual information (i.e. user's speech input "call him"… to interpret the user's ambiguous input is, virtual assistant 1002 uses a combination of multiple sources of context to derive a referent for a pronoun [Gruber 0183]).”

Claim 29:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the operations further comprise: 
upon identifying the task 
obtain, responsive to the identification of the task, a value for the variable by at least one of causing the user to be prompted for further user input or analyzing contextual information related to at least one of the user or the conversation (i.e. the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York”… its response 1553 provides weather information for New York City [Gruber 0203, Fig. 15]).”  

Claim 30:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “wherein the operations further comprise: 
learn information to be associated with the task based at least in part on the conversation between the user and the virtual assistant, the information comprising at least one of the action, the object, or a value of a variable for the task (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”  

Claim 31:  Gruber teaches “A method, comprising:  
causing a conversation user interface to be output on a smart device to enable a conversation between a user of the smart device and a virtual assistant (i.e. FIG. 12 depicts screen 1250 after virtual assistant 1002 has been activated in the context of the text messaging application. In this example, virtual assistant 1002 presents prompt 1251 to the user. In one embodiment, the user can provide spoken input by tapping on microphone icon 1252 [Gruber 0182, Fig. 12-15]);
obtaining user input that is received at the smart device during the conversation (i.e. functionalities of the various virtual assistant embodiments disclosed herein may be implemented on… mobile computing device (e.g., personal digital assistant, mobile phone, smartphone) [Gruber 0074] note: Gruber Figs. 13-15 show conversations between a user and a virtual assistant.  The user’s input is in quotes [Gruber Figs. 13-15, 0183, 0194, 0203]), the user input comprising at least one variable providing information for performing at least one task (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]);
analyzing the user input to determine the at least one variable and associating the at least one variable with at least one of an action and an object (Gruber Fig. 2, steps 100-300 show the speech input being processed, or analyzed, to determine a task.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5]);
identifying at least one task that is associated with the at least one of the action and the object (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5])… and wherein each action and object… is associated with a confidence score indicating an estimate level of accuracy that the action and object were correctly identified (i.e. “call her”… “collar”… “call Herb” [Gruber 0321, 0338]… the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]… Dialog flow processor 2780 determines which interpretation of intent is most likely [Gruber 0309]… A ranking component analyzes candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of virtual assistant 1002 [Gruber 0323] note: “Call her” and “Call Herb” comprises both an action and an object); and
causing the at least one task to be at least partly performed by the virtual assistant based on the confidence scores of actions and objects (Gruber [0183, 0194, 0203], Fig. 13 shows the phone making a call, Fig. 15 shows the weather or time is displayed… if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327])…”
Gruber teaches “identifying at least one task that is associated with the at least one of the action and the object…”; Gruber is silent regarding “identifying at least one task that is associated with the at least one of the action and the object in a table-based task map by identifying information in the table-based task map that matches the at least one action and the object in one row of the table-based task map, wherein the table-based task map is customized for a particular context.”
Rogers teaches “obtaining user input that is received at the smart device…, the user input comprising at least one variable (i.e. the input text string [Rogers 0058]… a text string 20 `the quick brown fox jumped over the lazy dog` is to be displayed on two mobile handsets [Rogers 0030] note: each word in the sentence is a variable, as each word is determined for display or not) providing information for performing at least one task (i.e. rules for assigning words a priority… may be implemented in a table look-up method using a data table such as shown in FIG. 8 [Rogers 0056, Fig. 8]);
analyzing the user input to determine the at least one variable and associating the at least one variable with at least one of an action and an object (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8] note: associating the variable with two fields in the table, corresponding to an action and an object field.  Note2: each word is analyzed for a match in the table.  The word is matched to the requirements in column 35, as well as column 36.  Once the match is found, then an appropriate task is taken (assigned a certain priority).  This corresponds to the invention’s matching both an action and an object in a table-based task map (instant application Fig. 1, element 124, and action and object columns), in order to determine a certain task);
identifying at least one task that is associated with the at least one of the action and the object in a table-based task map by identifying information in the table-based task map that matches the at least one action and the object in one row of the table-based task map (Rogers Fig. 8 column 39 are tasks: a plurality of priorities to be assigned) (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]), wherein the table-based task map is customized for a particular context (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device) and wherein each action and object in the table-based task map is associated with a confidence score (Rogers Fig. 8 Col 39, priority)…; and
causing the at least one task to be at least partly performed (i.e. the operation of deleting unnecessary words… articles (e.g., `a`, `an`, `the`, etc.) are assigned high priority for deletion [Rogers 0057])… based on the confidence scores of actions and objects in the table-based task map (Rogers Fig. 8 shows the task is performed based on the first field (Col 35), the second field (Col 36), and the priority (Col 39), corresponding to an action, object, and confidence score).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gruber to include the feature of having the ability to look up tasks in a table as disclosed by Rogers.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.  

Claim 32:  Gruber and Roger teach all the limitations of claim 31, above.  Gruber teaches “wherein the analyzing comprises learning information to be associated with the at least one task to be performed by the virtual assistant based at least in part on the conversation of the virtual assistant with the user, the information comprising at least one of the action, the object and a value of the at least one variable (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”  

Claim 33:  Gruber and Roger teach all the limitations of claim 32, above.  Gruber teaches “wherein the learning comprises: 
identifying input that is received from the user during the conversation (Gruber Fig. 2, steps 100-300 show the speech input being processed to determine a task); 
determining that one or more criteria are not satisfied to classify the at least one task that was performed by the virtual assistant for the input as accurately identified (i.e. Referring now to FIG. 14, there is shown an example of a screen shot 1451 wherein virtual assistant 1002 is prompting for name disambiguation, according to one embodiment. Here, the user has said "Call Herb"; virtual assistant 1002 prompts for the user to choose among the matching contacts in the user's address book [Gruber 0193]) in the task map (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands); 
identifying another task (i.e. language interpreter 2770 filters and sorts 232 the top semantic parses as the representation of user intent 290 [Gruber 0347]) that was initiated by the user after the at least one task was performed by the virtual assistant (i.e. input such as "call Herb"… Several sources of context can constrain the set of matching "Herbs", and/or rank and filter them in step 232… For example… Usage history 1072… recently called [Gruber 0342-0343] note: calling Herb again is another task, this time taking the variable “Herb” from usage history or call history); and 
identifying at least one of an action (i.e. “call” [Gruber 0342]) or an object (i.e. “Herb” [Gruber 0342]) of the input to be associated with the another task that was initiated by the user (i.e. language interpreter 2770 filters and sorts 232 the top semantic parses as the representation of user intent 290 [Gruber 0347]).”  

Claim 34:  Gruber and Roger teach all the limitations of claim 32, above.  Gruber teaches “wherein: the information to be associated with the at least one task to be performed comprises at least one of a current conversation history of the user with the virtual assistant, a previous conversation history of the user with the virtual assistant, input of the user that requests that the at least one task be associated with the particular action-object pair, content output history of the user that identifies content that has been output to the user, user preference information indicating one or more preferences of the user, or device information indicating a type of device that is used by the user (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15] Fig. 14 depicts a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”  

Claim 35:  Gruber and Roger teach all the limitations of claim 31, above.  Gruber teaches “wherein the learning comprises: identifying a request that is received from the user during the conversation, the request requesting to associate a particular term or phrase with the at least one task (Gruber Fig. 14 shows a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”  

Claim 36:  Gruber teaches “A method, comprising: 
(i.e. FIG. 12 depicts screen 1250 after virtual assistant 1002 has been activated in the context of the text messaging application. In this example, virtual assistant 1002 presents prompt 1251 to the user. In one embodiment, the user can provide spoken input by tapping on microphone icon 1252 [Gruber 0182, Fig. 12-15]); 
analyzing the conversation to determine at least one of an action or an object (Gruber Fig. 2, steps 100-300 show the speech input being processed, or analyzed, to determine a task.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5]); 
identifying a task that is associated with at least one of the action or the object (i.e. Command 2150 is interpreted by virtual assistant 1002 as indicating that a text message, rather than an email, should be sent [Gruber 0188] note: while not directed towards a call command in this instance, virtual assistant determines a task from a list of tasks, which applies to all voice command inputs, including call commands.  Regarding an action: task, phone call [0302-0357, Gruber Figs. 2-5].  Regarding an object: task parameter, number to call [0302-0357, Gruber Figs. 2-5])… and wherein each action and object is associated with a confidence score indicating an estimate level of accuracy that the action and object were correctly identified (i.e. “call her”… “collar”… “call Herb” [Gruber 0321, 0338]… the natural language processing procedure shown in FIG. 3, can be used to rank and score candidate text interpretations [Gruber 0325]… Dialog flow processor 2780 determines which interpretation of intent is most likely [Gruber 0309]… A ranking component analyzes candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of virtual assistant 1002 [Gruber 0323] note: “Call her” and “Call Herb” comprises both an action and an object) and selecting the task (Gruber [0183, 0194, 0203], Fig. 13 shows the phone making a call, Fig. 15 shows the weather or time is displayed), the identifying based on the confidence scores of actions and objects (i.e. if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130 [Gruber 0327])…;
identifying a variable associated with performance of the task (i.e. user's speech input "call him"… virtual assistant 1002 is responding that it will call a particular person at a particular phone number [Gruber 0183]); and 
obtaining a value for the variable (i.e. user's speech input "call him"… to interpret the user's ambiguous input is, virtual assistant 1002 uses a combination of multiple sources of context to derive a referent for a pronoun [Gruber 0183]) by analyzing contextual information that is related to at least one of the conversation (i.e. a combination of multiple sources of context [Gruber 0183]… the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15]).”
Gruber teaches “identifying a task that is associated with at least one of the action or the object…”; Gruber is silent regarding “identifying a task that is associated with at least one of the action or the object in a table- based task map by identifying information in the table-based task map that matches the at least one action or the object in one row of the table-based task map, wherein the table-based task map is customized for a particular context.”
Rogers teaches “identifying a task that is associated with at least one of the action or the object in a table-based task map by identifying information in the table-based task map that matches the at least one action or the object in one row of the table-based task map (Rogers Fig. 8 column 39 are tasks: a plurality of priorities to be assigned) (i.e. if a particular word within a text string is determined… to substantially match the criteria (data fields 35 and 36) of row 70… it may be assigned a priority value of zero as shown in data field 39 [Rogers 0056, Fig. 8]), wherein the table-based task map is customized for a particular context (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device) and wherein each action and object is associated with a confidence score (Rogers Fig. 8 shows the task is performed based on the first field (Col 35), the second field (Col 36), and the priority (Col 39), corresponding to an action, object, and confidence score)… and selecting the task (i.e. the operation of deleting unnecessary words… articles (e.g., `a`, `an`, `the`, etc.) are assigned high priority for deletion [Rogers 0057]), the identifying based on the confidence scores of actions and objects in the table-based task map (Rogers Fig. 8 shows the task is performed based on the first field (Col 35), the second field (Col 36), and the priority (Col 39), corresponding to an action, object, and confidence score);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gruber to include the feature of having the ability to look up tasks in a table as disclosed by Rogers.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.  

Claim 37:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein the obtaining the value for the variable comprises analyzing the contextual information that is related to at least one of the conversation or the user, the contextual information comprising at least one of a previous conversation between the user and the virtual assistant, preference information indicating a preference of the user, or content output history that identifies content that has been output to the user (the content of the previous conversation helps the virtual assistant determine what “What’s the weather” pertains to the previous content about “New York” [Gruber 0203, Fig. 15] Fig. 14 depicts a situation where two tasks are identified and the user is prompted to select the intended task to be performed which is a selection of the correct variable/contact name [Gruber 0020, 0193, Fig. 14]).”

Claim 38:  Gruber and Roger teach all the limitations of claim 37, above.  Gruber teaches “wherein the obtaining the value for the variable comprises determining that a term or phrase in contextual information corresponds to the value for the variable based on at least one of a word type or category of the term or phrase (examples are given where pronoun type words are identified and correlated to a noun/variable in the current context [Gruber 0018, 0020, 0188]).”  

Claim 39:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein at least one of identifying the task or obtaining the value for the variable includes utilizing a goal-based dialog (i.e. the goal of dialog generation is reducing ambiguity and determining the correct name/variables in conversation between a user and virtual assistant [Gruber 0014, 0024, 0025, 0087, 0183]).”  

Claim 40:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “wherein the virtual assistant is configured for at least one of multi-modal input/out, multi-language communication, or multi- channel communication (i.e. the user can engage in a form of conversational dialog with the assistant using any of a number of available input and output mechanism, such as speech, graphical user interfaces (buttons and links), text entry, and the like [Gruber 0017]).”

Claim 41:  Gruber and Roger teach all the limitations of claim 1, above.  Roger teaches “wherein the particular context includes field of use, industry, platform, device type, user, user type or location (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device.  This indicates two different field of uses, and two different device sizes, or device types.  While an argument may be made where a scenario may exist to expand a short sentence and compress a long sentence on the same device—it is noted that Rogers at least teaches “two mobile handsets 22 and 24 have different size displays” in [0030], which indicates these methods are used on different device sizes, or device types).”  
One would have been motivated to combine Gruber and Roger, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.

Claim 42:  Gruber and Roger teach all the limitations of claim 31, above.  Roger teaches “wherein the particular context includes field of use, industry, platform, device type, user, user type or location (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device.  This indicates two different field of uses, and two different device sizes, or device types.  While an argument may be made where a scenario may exist to expand a short sentence and compress a long sentence on the same device—it is noted that Rogers at least teaches “two mobile handsets 22 and 24 have different size displays” in [0030], which indicates these methods are used on different device sizes, or device types).”  
One would have been motivated to combine Gruber and Roger, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.

Claim 43:  Gruber and Roger teach all the limitations of claim 36, above.  Roger teaches “wherein the particular context includes field of use, industry, platform, device type, user, user type or location (i.e. by comparing the number of pixels or characters required to display the transformed string to the number of pixels or characters available in the display... If the transformed string will not fit within the display space… the operation may… continue with processing that deletes unnecessary letters from words [Rogers 0048, Fig. 8]… to expand the length of the string… mobile handset may determine the minimum number of pixels or characters that the text string should take up on the display [Rogers 0060]… may identify that filler adjectives can be added in conjunction with other adjectives in the string, namely `quick` and `brown.`… A data table or list of filler words may then be used to select insertion words and phrases to be insert [Rogers 0061] note: [0048, 0056, and Fig. 8] show a table customized for devices with less pixels on the screens in order to compress sentences.  [0060-0061] shows another table customized for devices with more pixels in their screens, where sentences are expanded, rather than compressed.  These are two different tables suited to two different tasks, or contexts, based on pixel/screen size of a device.  This indicates two different field of uses, and two different device sizes, or device types.  While an argument may be made where a scenario may exist to expand a short sentence and compress a long sentence on the same device—it is noted that Rogers at least teaches “two mobile handsets 22 and 24 have different size displays” in [0030], which indicates these methods are used on different device sizes, or device types).”  
One would have been motivated to combine Gruber and Roger, before the effective filing date of the invention because it provides the benefit to quickly and efficiently determine which actions to take from the input provided.

Claim 44:  Gruber and Roger teach all the limitations of claim 1, above.  Gruber teaches “further comprising additional computer-readable instructions that, when executed, instruct one or more processors to observe user activity (i.e. the context of the text messaging application can constrain the interpretation of the phone number to indicate that the system should use the number currently or recently used for a text messaging conversation [Gruber 0023]) and learn characteristics of the user (i.e. "call Herb"… the user's address book can add personal names to an otherwise language-general model of speech, so that these names can be recognized and given priority [Gruber 0021]) to provide context for the at least one variable, the at least one (Gruber 0023 shows observation of a previous user activity (a recent text message) providing context for the phone number to dial.  Gruber 0021 shows learning the user’s address book for names and giving them higher priority provides context for the phone number to dial).”  

Claim 45:  Gruber and Roger teach all the limitations of claim 31, above.  Gruber teaches “further comprising observing user activity (i.e. the context of the text messaging application can constrain the interpretation of the phone number to indicate that the system should use the number currently or recently used for a text messaging conversation [Gruber 0023]) and learning characteristics of the user (i.e. "call Herb"… the user's address book can add personal names to an otherwise language-general model of speech, so that these names can be recognized and given priority [Gruber 0021]) to provide context for the at least one variable, the at least one task, the action, or the object (Gruber 0023 shows observation of a previous user activity (a recent text message) providing context for the phone number to dial.  Gruber 0021 shows learning the user’s address book for names and giving them higher priority provides context for the phone number to dial).”  

Claim 46:  Gruber and Roger teach all the limitations of claim 36, above.  Gruber teaches “further comprising observing user activity (i.e. the context of the text messaging application can constrain the interpretation of the phone number to indicate that the system should use the number currently or recently used for a text messaging conversation [Gruber 0023]) and learning characteristics of the user (i.e. "call Herb"… the user's address book can add personal names to an otherwise language-general model of speech, so that these names can be recognized and given priority [Gruber 0021]) to provide context for the at least one variable, (Gruber 0023 shows observation of a previous user activity (a recent text message) providing context for the phone number to dial.  Gruber 0021 shows learning the user’s address book for names and giving them higher priority provides context for the phone number to dial).”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171